Citation Nr: 1722196	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-32 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for bony protuberance at the base of second metacarpal.

2.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1966 to March 1969.  The Veteran also served in the Tennessee National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2014, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).

In April 2015, the Board remanded the appeal for further development.

The issue of service connection for right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows arthritis for bony protuberance at the base of second metacarpal with painful motion but not a compensable level of limitation of motion.


CONCLUSION OF LAW

The criteria for 10 percent rating, but not higher, for arthritis in the bony protuberance at the base of second metacarpal has been met.  38 U.S.C.A. §§ 1110, 1131, 1155; 5107b (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.59, 4.71a; Diagnostic Code (DC) 5010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  The Veteran acknowledged receipt of this notice in October 2010. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's bony protuberance at the base of second metacarpal in December 2010 and September 2015.  The Board finds both of the examinations adequate, because the examiners provided detailed documentation of subjective and objective observations and addressed the rating criteria and level of impairment.  The Board has also considered the Court's holding in Correia that an examination for disabilities based on limitation of motion should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The September 2015 examiner did active range of motion testing for both right and left hands and tested grip and muscle strength, which effectively measured motion with pressure, i.e. weight bearing.  As such, the Board finds adequate compliance with Correia.  An additional examination would not assist the Veteran in obtaining a higher rating as he is granted the highest rating for range of motion of the long finger.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Furthermore, the Board finds that the Veteran did not raise any argument regarding the impact of testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II.  Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In the case of an initial rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997); 38 C.F.R. §  4.59.

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43  (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for arthritis with actually painful motion.  38 C.F.R. § 4.59.  Further, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Rating Criteria

The Veteran's bony protuberance at the base of second metacarpal has been rated under Diagnostic Code 5229 for index or long finger, limitation of motion.

Limitation of motion of the individual fingers is rated under Diagnostic Codes 5228, 5229, and 5230.  Under Diagnostic Code 5229, limitation of motion of the index or long finger warrants a maximum 10 percent evaluation when there is a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.

III.  Factual Background

In September 2010, the Veteran filed a claim for a right wrist injury he sustained while on weekend drill with the Tennessee National Guard in September 1997.  The RO ultimately granted service connection for bony protuberance at the base of the right second metacarpal with a zero, or non-compensable rating.  The Veteran contends that his rating should be higher.

The Veteran underwent a VA examination in December 2010.  The examiner found no ankyloses.  Range of motion was tested from zero to finger aligns with normal results.  The examiner found no change after repetition, and the Veteran denied flare-ups.  March 2010 hand x-rays were normal.  December 2010 hand x-rays showed mild degenerative change at the first metacarpophalangeal joint.  The Veteran reported worsening right hand pain and reported having pain with the prolonged use of his right hand.  

In September 2015, the Veteran had a post-remand CP examination where he tested normal for a range of motion as zero to 100 with no additional limitation after repetition.  Both hand grips were rated at a 5/5.  The examiner also noted that the Veteran's condition impacted his ability to perform any type of occupational task but did not explain how the Veteran's performance would be impacted and instead discussed the right wrist, which will be addressed on remand.  The examiner noted that he was unable to answer questions about repeated use over time, flare ups, worsening of range of motion, or any additional information beyond that which was documented due to insufficient medical evidence.

The Board notes that the Veteran made multiple complaints of pain and limitation from his right wrist.  The issue of service connection for the right wrist, and any resulting disability, is remanded below and will not be addressed in this rating evaluation.

IV.  Analysis

The evidence provided, including medical evaluations (March 2010, December 2010, November 2012, and September 2015) and lay statements, show pain and functional limitation but do not show a compensable level of limitation of motion for bony protuberance at the base of second metacarpal.  

When reviewing the December 2010 x-ray and the November 2012 CT scan, the September 2015 examiner affirmed previous medical opinions that both images showed diagnoses of arthritic conditions.  

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The December 2010 VA examiner and November 2012 private orthopedic physician both affirmed the presence of arthritis in the right hand.  

As noted above, the Veteran's right long finger was tested and classified as "normal" during range of motion testing.  Therefore, the Veteran did not meet the requirements of the maximum 10 percent rating for long fingers pursuant to Diagnostic Code 5229.  However, the Veteran's arthritis with painful motion satisfies the criteria for a separate 10 percent rating pursuant to 38 C.F.R. § 4.59.  See 38 C.F.R. §§ 4.71a DC 52; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint).  38 C.F.R. § 4.71a.  Ten percent is the maximum rating allowed under Diagnostic Code 5229.  See id.

The Board has considered all possibly applicable diagnostic codes in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but Diagnostic Code 5229 is the only code to address symptoms of the long finger.  See 38 C.F.R. 
§ 4.71a.  The Veteran's bony protuberance at the base of second metacarpal has presented with substantially similar symptoms throughout the claims period such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 119.


V.  Extra-Schedular Compensation

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria and associated case law consider limitation of motion, pain, and functional impairment. All of his symptoms, such as pain, have been considered, and the rating codes applied are sufficient to rate the Veteran's disability picture.

There is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised. Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.  The Veteran was already retired at the time of his claim and has not raised any argument that he is unable to work because of his finger disability.  Therefore, the Board finds that total disability based on individual unemployability (TDIU) is not on appeal at this time.


ORDER

A 10 percent rating, but not higher, for bony protuberance at the base of second metacarpal is granted.





REMAND

The Veteran has continued to appeal the denial of service connection for wrist pain.  His initial claim filing in September 2010 asserted that his wrist pain was incurred in service.  The January 2011 rating decision granted service connection for bony protuberance at the base of second metacarpal and did not address the right wrist disability contentions.  Thus, the Board finds that the RO effectively denied the claim for a right wrist disability in the January 2011 decision.  Then, the Veteran mentioned right wrist pain in his April 2011 notice of disagreement.  He also reported right wrist pain during normal daily activities in a November 2012 letter responding to a Statement of the Case that maintained a 0 percent rating for bony protuberance at the base of second metacarpal.  VBMS, 11/16/2012, Correspondence.  In response to an August 2014 Supplemental Statement of the Case (that denied the Veteran's claim, noting that additional evidence provided by the Veteran about his wrist injury was not related to the right second metacarpal), he provided a letter to the RO reporting right wrist pain and swelling when he did work such as hammering, labor, and daily home and farm chores.  VBMS, 02/01/2015, Correspondence at 1.

A private orthopedic physician assessed that the Veteran had right wrist post-traumatic arthritis, noting that a CT scan showed "multiple degenerative changes around the distal radial ulnar joints and osteophyte formations and sclerotic changes along with irregularity of the first and second metacarpal joints" that were mostly "related to his old trauma, basically with fairly advanced degenerative joint disease of his wrist."  VBMS, 11/26, 2012, Third Party Correspondence at 1, VBMS, 12/12/2012, Medical Treatment Record - Non-Government Facility at 1.  Moreover, a September 2015 VA examiner affirmed the opinion of the November 2012 private orthopedic physician's CT scan.  VBMS, C&P Exam, 09/04/2015 at 10.

The AOJ has not issued a statement of the case (SOC) on the issue of the Veteran's wrist condition.  As such, the Board has no discretion, and the issue must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the appeal on the issue of wrist condition and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


